UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-40862
                         Summary Calendar



                        JOHNNY LEE ELLIS,

                                              Plaintiff-Appellant,


                              VERSUS


       J. E. MERIT CONSTRUCTORS INCORPORATED, a subsidiary
        of Jacobs Engineering Group, Incorporated; ET AL,

                                                       Defendants,


       J. E. MERIT CONSTRUCTORS INCORPORATED, a subsidiary
            of Jacobs Engineering Group Incorporated,

                                               Defendant-Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                          (C-96-CV-669)
                          April 28, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Johnny Lee Ellis ("Ellis"), a 55-year-old male of Native

American   national   origin,    started   working   for   J.   E.   Merit

Constructors Inc. ("Merit") as a pipe fitter in April 1993.            On

September 30, 1993, Merit discharged Ellis for alleged misconduct

in violation of a company work rule after an incident in which

Ellis and another co-worker opened and removed tools from a toolbox

that belonged to another employee.      Following his discharge, Ellis

filed an EEOC charge of discrimination on June 30, 1994, and then

on December 20, 1996 commenced suit in federal court asserting

claims against Merit for discriminatory termination and assignment

of employment duties on the basis on national origin and age in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq., and the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. § 621.        On March 28, 1997 Merit moved for a

summary judgment on Ellis’ Title VII and ADEA claims and on May 21,

1997 the district court entered an Order granting Merit’s Motion

for Summary Judgment.    Ellis now appeals.

     We have carefully reviewed the briefs, the reply brief, the

corrected reply brief, the record excerpts and various portions of

the record itself.    For the reasons stated by the district court in

its Order filed May 21, 1997, we are convinced that the Final

Judgment entered by the district court on May 21, 1997 should be,

and the same is hereby, AFFIRMED.




                                    2